Citation Nr: 0301926	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  01-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma as secondary to service-connected dermatitis.

2.  Entitlement to service connection for actinic keratosis 
as secondary to service-connected dermatitis.

(The issue of entitlement to an evaluation in excess of 10 
percent for service-connected dermatitis will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1945 to March 
1947.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the veteran specifically requested a hearing before the 
Board in his substantive appeal of May 2001, he subsequently 
withdrew this request in a written statement dated in 
December 2002.  Thus, the issues of entitlement to service 
connection for squamous cell carcinoma and actinic keratosis 
as secondary to service-connected dermatitis are ready for 
current appellate consideration.

The Board further notes that it will be pursuing additional 
development on the claim for an evaluation in excess of 10 
percent for service-connected dermatitis under the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  The veteran's squamous cell carcinoma is not related to 
service-connected disability.

2.  The veteran's actinic keratosis is not related to 
service.





CONCLUSIONS OF LAW

1.  The veteran's squamous cell carcinoma was not incurred in 
or aggravated by service  and is not causally related to 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2002).

2. The veteran's actinic keratosis was not incurred in or 
aggravated by service  and is not causally related to 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has already been developed pursuant to the 
guidelines recently established in the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2002) 
(VCAA).  In this regard, there are already multiple medical 
opinions pertinent to the claims seeking service connection 
for squamous cell carcinoma and actinic keratosis as 
secondary to the veteran's service-connected dermatitis, and 
the veteran provided a private medical opinion to support his 
claims pursuant to notification from the regional office 
(RO).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the veteran has been advised of the applicable law 
and regulations, and there is no indication that there are 
any outstanding relevant pertinent records that have not been 
obtained or that are not sufficiently addressed in documents 
that are already contained within the claims file.  
Accordingly, the Board finds that no further development in 
this matter is required under the VCAA.  

Service medical records reflect initial treatment for 
dermatophytosis in September 1946.  At this time, it was 
noted that the condition cleared with sunlight but had 
recently become worse.  

Thereafter, records reflect multiple diagnoses of chronic 
eczema and dermatitis of the face, neck, hands, and arms 
between November 1946 and January 1947, the cause of which 
was variously reported as either undetermined or possibly an 
allergic reaction to silk.

A private medical report from May 1947 reflects a diagnosis 
of chronic dermatitis of the face and hands.  

Department of Veterans Affairs (VA) examination of the skin 
in May 1947 revealed scaly areas on the ventral surface of 
the right wrist and hypothenar region of the left hand, and 
patchy areas on the left cheek, forehead, and lower and upper 
[l]ip.  The diagnosis was chronic, contact dermatitis.

A private medical report from July 1947 reflects that the 
veteran related that eczema first manifested on his hands in 
July 1946 and remained about the same until October 1946, 
when it spread over the hands and face.  An eruption on the 
veteran's lower lip was found to be a small cluster of 
crusted vesicles on the right side of the lower lip.

The August 1947 rating decision that originally granted 
service connection for dermatitis, specifically characterized 
the disability as including the hands, cheek, and upper and 
lower lip.

June 1950 VA examination of the skin revealed it to be 
entirely clear with the exception of one patch of scaly 
hyperkeratotic dermatitis over the flexor aspect on the right 
wrist.

A November 1950 private medical report from Dr. B. reflects 
findings of lesions scattered over the entire face, and the 
diagnosis was neurodermatitis.

VA examination of the skin in May 1952 revealed eczema on the 
right hand, neck, ears and lower lip.  The diagnosis was 
eczema, nummular type, cause undetermined.  Additional VA 
examination in 1961, 1962, and 1966, continued to reveal the 
existence of some dermatitis on the veteran's head. 

VA outpatient records for the period of November 1999 to 
March 2000 reflect that in November 1999, the veteran was 
evaluated for possible lip cancer.  Later that month, it was 
noted that the veteran had a history of an allergic condition 
on the lip and forehead during service, and a lesion on the 
lower lip was believed to possibly be cancerous.  

A VA medical entry for January 2000 reflects that the veteran 
had just had a carcinoma removed from his lower lip.

VA examination in January 2000 revealed a reported 
longstanding history of continuous rash affecting the distal 
arms, face and scalp.  It was further noted that the veteran 
recently had a squamous cell carcinoma excised from his right 
lower lip and that numerous areas of facial actinic keratosis 
had been treated with cryotherapy.  Physical examination 
revealed patchy erythema of the forehead, temples, cheeks, 
and lower face.  There were also multiple actinic keratosis 
on the top of the head, left brow, right cheek, right temple 
and jaw, and a small scar with sutures on the right lower 
lip.  Photographs were taken of the involved areas and are 
contained within the claims folder.  The diagnosis was atopic 
dermatitis.  The examiner concluded that the recent squamous 
cell carcinoma and actinic keratosis were, more likely than 
not, related to sun damage.

A private medical statement from Dr. W., received in April 
2001, reflects that the veteran had been his patient for 30 
years, and that it was his opinion that the dermatitis that 
the veteran acquired during his tour of duty so weakened the 
resistance of his skin, that he was more susceptible to 
ordinary sun exposure.  Dr. W. went on to indicate that 
"[t]his makes his basal cell carcinoma a service connected 
disability and is eligible for disability."

July 2001 VA examination revealed an assessment that included 
large actinic keratosis on the scalp and treated squamous 
cell carcinoma of the lower lip.  In a handwritten addendum 
to the report from this examination, the examiner opines that 
actinic keratosis and squamous cell carcinoma were not 
secondary to neurodermatitis.

In an additional supplemental report, dated in September 
2001, the July 2001 VA examiner opines that there was no 
established relationship between neurodermatitis and squamous 
cell carcinoma or actinic keratosis.  He further opined that 
the etiology of the squamous cell carcinoma of the skin and 
actinic keratosis of the skin was usually, invariably 99.9 
percent of the time, due to excessive sunlight radiation 
exposure during the patient's lifetime.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

With respect to the claim for service connection for squamous 
cell carcinoma as secondary to service-connected dermatitis, 
while the record reveals that the only carcinoma was 
surgically removed in or about January 2000, given the 
possibility of recurrence and the existence of excisional 
scars as depicted in January 2000 photographs, the Board 
finds that this claim satisfies the initial requirement of 
some measure of current disability.

On the other hand, in his April 2001 report, Dr. W. does 
opine that the dermatitis that the veteran acquired during 
his tour of duty so weakened the resistance of his skin, that 
he was more susceptible to ordinary sun exposure, and while 
the basis for this conclusion is not clearly set forth, he 
further noted that he had been treating the veteran for 30 
years and specifically found that the veteran's preexisting 
skin disorder was causally related to additional skin 
disability in the form of squamous cell carcinoma.   The 
probative value of Dr. W.'s opinion is weakened substantially 
because he described the skin cancer as basal cell carcinoma 
when it has been consistently identified as a squamous cell 
malignancy.  The weight of the evidence is against the claim.

As for the remaining claim for service connection for actinic 
keratosis as secondary to service-connected dermatitis, the 
competent evidence preponderates against the claim.  The only 
opinion of record specifically found no relationship of the 
actinic keratosis to service.


ORDER

The claims for service connection for squamous cell carcinoma 
and actinic keratosis are denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

